
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 061130318-6318-01; I.D.  112706A]
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands; 2007 and 2008 Proposed Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2007 and 2008 harvest specifications and prohibited species catch (PSC) allowances for the groundfish fishery of the Bering Sea and Aleutian Islands management area (BSAI).  This action is necessary to establish harvest limits for groundfish during the 2007 and 2008 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (FMP).  The intended effect of this action is to conserve and manage the groundfish resources in the BSAI in accordance with the Magnuson-Stevens Fishery Conservation and Management Act (MSA).
        
        
          DATES:
          Comments must be received by January 16, 2007.
        
        
          ADDRESSES:
          Send comments to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, Attn:   Ellen Walsh.  Comments may be submitted by:
          • Mail to P.O. Box 21668, Juneau, AK  99802;
          • Hand delivery to the Federal Building, 709 West 9th Street, Room 420A, Juneau, AK;
          • E-mail to 2007tacspecs@noaa.gov and include in the subject line the document identifier:  2007 Proposed Specifications (E-mail comments, with or without attachments, are limited to 5 megabytes);
          • Fax to 907-586-7557; or
          • Webform at the Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions at that site for submitting comments.

          Copies of the Draft Environmental Impact Statement (DEIS) and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action are available from NMFS at the mailing addresses above or from the Alaska Region website at http://www.fakr.noaa.gov.  Copies of the final 2005 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the BSAI, dated November 2005, are available from the North Pacific Fishery Management Council (Council), West 4th Avenue, Suite 306, Anchorage, AK  99510-2252, 907-271-2809, or from its website at http://www.fakr.noaa.gov/npfmc.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mary Furuness, 907-586-7228, or e-mail at mary.furuness@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Federal regulations at 50 CFR part 679 implement the FMP and govern the groundfish fisheries in the BSAI.  The Council prepared the FMP and NMFS approved it under the MSA.  General regulations governing U.S. fisheries also appear at 50 CFR part 600.

        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify annually the total allowable catch (TAC) for each target species and the “other species” category, the sum of which must be within the optimum yield range of 1.4 million to 2.0 million metric tons (mt) (see § 679.20(a)(1)(i)).  Regulations at § 679.20(c)(1) further require NMFS to publish proposed harvest specifications in the Federal Register and solicit public comment on proposed annual TACs and apportionments thereof, PSC allowances and prohibited species quota (PSQ) reserves established by § 679.21, seasonal allowances of pollock, Pacific cod, and Atka mackerel TAC, and Community Development Quota (CDQ) reserve amounts established by § 679.20(b)(1)(iii).  The proposed harvest specifications set forth in Tables 1 through 11 of this action satisfy these requirements.
        Under § 679.20(c)(3), NMFS will publish the final harvest specifications for 2007 and 2008 after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2006 meeting, and (3) considering new information presented in the DEIS and the final 2006 SAFE reports prepared for the 2007 and 2008 groundfish fisheries.
        Other Actions Potentially Affecting the 2007 and 2008 Harvest Specifications
        The following paragraphs identify actions that are currently under consideration by the Council and that, if submitted to and approved by the Secretary of Commerce (Secretary), could change the 2007 and 2008 final harvest specifications.  The existing 2007 harvest specifications will be updated in early 2007 when final harvest specifications for 2007 and new harvest specifications for 2008 are implemented.
        In April 2006, the Council adopted Amendment 85 to the FMP.  Amendment 85 would revise the BSAI Pacific cod sector allocations.  If approved by the Secretary, final regulations implementing Amendment 85 are anticipated to be effective for the 2008 fishing year.  In June 2006, the Council adopted Amendment 80 to the FMP.  Amendment 80 would provide specific groundfish allocations to the non-American Fisheries Act (AFA) trawl catcher/processor sector and allow the formation of cooperatives.  If approved by the Secretary, final regulations implementing Amendment 80 also are anticipated to be effective for the 2008 fishing year.  The Council also adopted Amendment 84 that would modify current regulations for managing incidental catch of Chinook and chum salmon and may change the PSC limits.  The Council also is considering two proposals.  One would allocate the Pacific cod TAC by Bering Sea subarea and Aleutian Islands (AI) subarea instead of a combined BSAI TAC.  The other would separate some species from the “other rockfish” or “other species” categories so individual overfishing levels (OFLs), acceptable biological catch (ABCs), and TACs may be established.
        
        Proposed ABC and TAC Harvest Specifications
        The proposed ABC levels are based on the best available biological information, including projected biomass trends, information on assumed distribution of stock biomass, and revised technical methods used to calculate stock biomass.  In general, the development of ABCs and OFLs involves sophisticated statistical analyses of fish populations and is based on a successive series of six levels, or tiers, of reliable information available to fishery scientists.  Tier one represents the highest level of data quality available while tier six represents the lowest level of data quality available.

        Appendix A to the final SAFE report for the 2005 BSAI groundfish fisheries dated November 2005 (see ADDRESSES) sets forth the best information currently available.  Information on the status of stocks will be updated, including the 2006 survey results, and considered by the Plan Team in November 2006 for the 2006 SAFE report.  The 2007 and 2008 final harvest specifications will be based on the 2006 SAFE report.
        In October 2006, the Scientific and Statistical Committee (SSC), Advisory Panel, and the Council reviewed the Plan Team's preliminary projections as the basis for the 2007 and 2008 proposed ABC, OFL, and TAC amounts.  The SSC concurred with the Plan Team's recommendations.  For stocks in tiers 1-3, the Plan Team used 2006 estimated fishing mortality rates in stock projection models to estimate OFLs and ABCs for 2007.  For Bering Sea pollock, the projection model used a tier 3 model, but the projection used in December 2005 (as recommended by the SSC) used a tier 1 model.  The SSC recommended that in the future projections should use the same approach that is approved by the Council in December of the previous year.  The public should be aware that a tier 1 projection model may be used in December 2006 for Bering Sea pollock for ABC and OFL amounts.  The Plan Team estimated 2007 TACs based on ABC constraints and past Council actions.  The Plan Team estimated 2007 TACs were treated as the projected 2007 fishing mortality rates to derive estimates of OFLs and ABCs for 2008.  For stocks in tiers 4-6, for which there are no population projection models, the Plan Team used the OFL and ABC amounts from 2006 for 2007 and 2008. 
        The Council adopted the OFL and ABC amounts recommended by the SSC (Table 1).  The Council recommended that all the 2007 proposed TAC amounts be set equal to the ABC amounts except for reduced TAC amounts for AI subarea and Bogoslof pollock, Pacific cod, Alaska plaice, arrowtooth flounder, rock sole, flathead sole, “other flatfish,” northern rockfish, Atka mackerel, squid, and “other species.”  The Council recommended that all the 2008 proposed TAC amounts be set equal to the ABC amounts except for TAC decreases for AI subarea and Bogoslof pollock, Pacific cod, sablefish, Alaska plaice, northern rockfish, and “other species.”  As in previous years, the Plan Team, Advisory Panel, SSC, and Council recommended that total removals of Pacific cod from the BSAI not exceed ABC recommendations.  Accordingly, the Council recommended that the 2007 and 2008 Pacific cod TACs be adjusted downward from the ABCs by amounts equal to 3 percent of the ABC.  This adjustment is necessary to account for the guideline harvest level (GHL) established for Pacific cod by the State of Alaska (State) for a State-managed fishery that occurs in State waters in the AI subarea.  Finally, the Council recommended using the 2006 and 2007 PSC allowances for the 2007 and 2008 proposed PSC allowances.  The Council will reconsider the OFL, ABC, TAC, and PSC amounts in December 2006 after the Plan Team incorporates new status of groundfish stocks information into a final 2006 SAFE report for the 2007 and 2008 BSAI groundfish fishery.  None of the Council's recommended proposed TACs for 2007 or 2008 exceeds the recommended 2007 or 2008 proposed ABC for any species category.  NMFS finds the Council's recommended 2007 and 2008 proposed OFL, ABC, and TAC amounts consistent with the best available information on the biological condition of the groundfish stocks.
        On July 11, 2006, the President signed the Coast Guard and Maritime Transportation Act of 2006 (Coast Guard Act).  Section 416(a) of the Coast Guard Act revises section 305(i)(1) of the MSA (16 U.S.C. 1855(i)(1)) by replacing all of the existing language in this section with new language.  New section 305(i)(1)(B)(i) of the MSA addresses allocations to the CDQ Program.  It requires that “the annual percentage of the total allowable catch, guideline harvest level, or other annual catch limit allocated to the program in each directed fishery of the Bering Sea and Aleutian Islands shall be the percentage approved by the Secretary, or established by Federal law, as of March 1, 2006, for the program.”
        Prior to these amendments, section 305(i)(1)(A) of the MSA stated that “a percentage of the total allowable catch of any Bering Sea fishery is allocated to the program.”  Since 1998, NMFS has allocated to the CDQ Program a percentage of each groundfish TAC category, except squid.  The allocation of squid to the CDQ Program was discontinued in 2001 under Amendment 66 to the FMP (45 FR 13672, March 7, 2001).
        As a result of the changes to section 305(i)(1), the MSA requires apportionments to the CDQ reserves of those directed fishery TAC categories for which a percentage was approved by the Secretary or established by Federal law as of March 1, 2006.  In 2006, the only TAC category for which a percentage was not approved or established for the CDQ Program was squid.  Therefore, squid would continue to not be allocated to the CDQ Program.  For the TAC categories other than squid, those that did not have a directed fishery in the BSAI in 2006 were Bogoslof pollock, trawl sablefish, Bering Sea Pacific ocean perch, northern rockfish, shortraker rockfish, rougheye rockfish, “other rockfish,” and “other species.”  Therefore, based on NMFS' interpretation of the MSA, apportionments from these TAC categories to the CDQ Program will no longer be made.  Catch in the CDQ fisheries of species in TAC categories that are not allocated to the CDQ Program will be managed under the regulations and fishery status that applies to the TAC category in the non-CDQ groundfish fisheries.  Retention of species closed to directed fishing would either be limited to maximum retainable amounts or all catch of the species would be required to be discarded.  Notices of closures to directed fishing and retention requirements for these species would apply to the CDQ and non-CDQ sectors.  The catch of these species in the CDQ fisheries would not constrain the catch of other CDQ species unless catch by all sectors approached an OFL.
        Table 1 lists the 2007 and 2008 proposed OFL, ABC, TAC, initial TAC (ITAC), and CDQ amounts for groundfish in the BSAI.  The proposed apportionment of TAC amounts among fisheries and seasons is discussed below.
        
        
          TABLE 1 - 2007 AND 2008 PROPOSED OVERFISHING LEVEL (OFL), ACCEPTABLE BIOLOGICAL CATCH (ABC), TOTAL ALLOWABLE CATCH (TAC), INITIAL TAC (ITAC), AND CDQ RESERVE ALLOCATION OF GROUNDFISH IN THE BSAI1
          
          [Amounts are in metric tons]
          
            Species
            Area
            2007
            OFL
            ABC
            TAC
            ITAC2
            
            CDQ3
            
            2008
            OFL
            ABC
            TAC
            ITAC2
            
            CDQ3
            
          
          
            Pollock4
            
            BS2
            
            1,707,000
            1,419,800
             1,419,800
            1,277,820
            141,980
            1,418,100
            1,168,700
            1,168,700
            1,051,830
            116,870
          
          
             
            AI2
            
            39,100
            29,400
            19,000
            17,100
            1,900
            39,100
            29,400
            19,000
            17,100
            1,900
          
          
             
            Bogoslof
            50,600
            5,500
            10
            10
            0
            50,600
            5,500
            10
            10
            0
          
          
            Pacific cod
            BSAI
            176,100
            148,500
            144,045
            122,438
            10,803
            144,900
            121,700
            118,049
            100,342
            8,854
          
          
            Sablefish5
            
            BS
            3,080
            2,580
            2,580
            1,097
            258
            2,680
            2,240
            2,240
            952
            n/a
          
          
             
            AI
            3,120
            2,620
            2,620
            557
            393
            2,720
            2,260
            2,260
            480
            n/a
          
          
            Atka mackerel
            BSAI
            107,300
            90,900
            63,000
            53,550
            4,725
            75,200
            65,100
            65,100
            55,335
            4,883
          
          
             
            WAI
            n/a
            34,182
            16,782
            14,265
            1,259
            n/a
            24,481
            24,481
            20,809
            1,836
          
          
             
            CAI
            n/a
            38,718
            38,718
            32,910
            2,904
            n/a
            27,728
            27,728
            23,569
            2,080
          
          
             
            EAI/BS
            n/a
            18,000
            7,500
            6,375
            563
            n/a
            12,891
            12,891
            10,957
            967
          
          
            Yellowfin sole
            BSAI
            138,900
            117,100
            117,100
            99,535
            8,783
            126,200
            106,400
            106,400
            90,440
            7,980
          
          
            Rock sole
            BSAI
            146,000
            122,500
            85,736
            72,876
            6,430
            133,100
            111,600
            111,600
            94,860
            8,370
          
          
            Greenland turbot
            BSAI
            18,300
            2,630
            2,630
            2,236
            197
            17,500
            2,630
            2,630
            2,236
            197
          
          
             
            BS
            n/a
            1,815
            1,815
            1,543
            136
            n/a
            1,815
            1,815
            1,543
            136
          
          
             
            AI
            n/a
            815
            815
            693
            61
            n/a
            815
            815
            693
            61
          
          
            Arrowtooth flounder
            BSAI
            172,200
            140,500
            20,000
            17,000
            1,500
            177,400
            144,800
            144,800
            123,080
            10,860
          
          
            Flathead sole
            BSAI
            67,100
            55,900
            22,000
            18,700
            1,650
            62,700
            52,200
            52,200
            44,370
            3,915
          
          
            Other flatfish6
            
            BSAI
            24,200
            18,100
            5,000
            4,250
            375
            24,200
            18,100
            18,100
            15,385
            1,358
          
          
            Alaska plaice
            BSAI
            227,100
            180,200
            32,000
            27,200
            2,400
            218,400
            173,200
            129,637
            110,191
            9,723
          
          
            Pacific ocean perch
            BSAI
            17,900
            15,100
            15,100
            12,835
            n/a
            17,900
            15,100
            15,100
            12,835
            n/a
          
          
             
            BS
            n/a
            3,020
            3,020
            2,567
            0
            n/a
            3,020
            3,020
            2,567
            0
          
          
             
            WAI
            n/a
            5,481
            5,481
            4,659
            411
            n/a
            5,481
            5,481
            4,659
            411
          
          
             
            CAI
            n/a
            3,277
            3,277
            2,785
            246
            n/a
            3,277
            3,277
            2,785
            246
          
          
             
            EAI
            n/a
            3,322
            3,322
            2,824
            249
            n/a
            3,322
            3,322
            2,824
            249
          
          
            Northern rockfish
            BSAI
            10,100
            8,500
            5,000
            4,250
            0
            10,000
            8,500
            5,000
            4,250
            0
          
          
            Shortraker rockfish
            BSAI
            774
            580
            580
            493
            0
            774
            580
            580
            493
            0
          
          
            Rougheye rockfish
            BSAI
            299
            224
            224
            190
            0
            299
            224
            224
            190
            0
          
          
            Other rockfish7
            
            BS
            1,122
            810
            810
            689
            0
            1,122
            810
            810
            689
            0
          
          
             
            AI
            748
            590
            590
            502
            0
            748
            590
            590
            502
            0
          
          
            Squid
            BSAI
            2,620
            1,970
            1,275
            1,084
            0
            2,620
            1,970
            1,970
            1,675
            0
          
          
            Other species8
            
            BSAI
            89,404
            62,950
            40,900
            34,765
            0
            89,404
            62,950
            35,000
            29,750
            0
          
          
            
              TOTAL
            
            
              3,003,067
            
            
              2,426,954
            
            
              2,000,000
            
            
              1,769,177
            
            
              182,301
            
            
              2,615,667
            
            
              2,094,554
            
            
              2,000,000
            
            
              1,756,995
            
            
              175,816
            
          
          
            1 These amounts apply to the entire BSAI management area unless otherwise specified.  With the exception of pollock, and for the purpose of these harvest specifications, the Bering Sea (BS) subarea includes the Bogoslof District.
          
            2 Except for pollock and the portion of the sablefish TAC allocated to hook-and-line gear, 15 percent of each TAC is placed in a reserve.  The ITAC for each species is the remainder of the TAC after the subtraction of these reserves.
          
            3 Except for Bering Sea Pacific ocean perch, northern rockfish, shortraker rockfish, rougheye rockfish, ″other rockfish,″ squid, ″other species,″ and the trawl gear allocation of sablefish one half of the amount of the TACs placed in reserve, or 7.5 percent of the TACs, is designated as a CDQ reserve for use by CDQ participants (see §§ 679.20(b)(1)(iii) and 679.31).
          
            4 Under § 679.20(a)(5)(i)(A)(1), the annual Bering Sea subarea pollock TAC after subtraction for the CDQ directed fishing allowance (10 percent) and the incidental catch allowance (3.35 percent), is further allocated by sector for a directed pollock fishery as follows:  inshore - 50 percent; catcher/processor - 40 percent; and motherships - 10 percent.  Under § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual Aleutian Islands subarea pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (1,600 mt), is allocated to the Aleut Corporation for a directed pollock fishery.
          
            5 The ITAC for sablefish reflected in Table 1 is for trawl gear only.  Regulations at § 679.20(b)(1) do not provide for the establishment of an ITAC for the hook-and-line and pot gear allocation for sablefish.  Twenty percent of the sablefish TAC allocated to hook-and-line gear or pot gear is reserved for use by CDQ participants (see § 679.20(b)(1)(iii)(B)).
          
            6 ″Other flatfish″ includes all flatfish species, except for halibut (a prohibited species), flathead sole, Greenland turbot, rock sole, yellowfin sole, arrowtooth flounder, and Alaska plaice.
          
            7 ″Other rockfish″ includes all Sebastes and Sebastolobus species except for Pacific ocean perch, northern, shortraker, and rougheye rockfish.
          
            8 ″Other species″ includes sculpins, sharks, skates and octopus.  Forage fish, as defined at § 679.2, are not included in the ″other species″category.
        
        
        Reserves and the Incidental Catch Allowance (ICA) for Pollock
        Section 679.20(b)(1)(i) of the CFR requires placement of 15 percent of the TAC for each target species or species group, except for pollock and the hook-and-line and pot gear allocation of sablefish, in a non-specified reserve.  Section 679.20(b)(1)(iii)(A) of the CFR and section 305(i)(1)(B)(i) of the MSA further requires the allocation of one half of each TAC amount that is placed in the non-specified reserve (7.5 percent) be allocated to the groundfish CDQ reserve, with the exception of Bogoslof pollock, Bering Sea Pacific ocean perch, northern rockfish, shortraker rockfish, rougheye rockfish, “other rockfish,” squid, “other species,” and the trawl gear allocation of sablefish, as explained above.  Section 679.20(b)(1)(iii)(B) requires 20 percent of the hook-and-line and pot gear allocation of sablefish be allocated to the fixed gear sablefish CDQ reserve.  Sections 679.20(a)(5)(i)(A), 679.20(a)(5)(iii)(B)(2)(i), and 679.31(a) also require the allocation of 10 percent of the BSAI pollock TACs to the pollock CDQ directed fishing allowance.  The entire Bogoslof District pollock TAC is allocated as an ICA (see § 679.20(a)(5)(ii)).  With the exception of the hook-and-line and pot gear sablefish CDQ reserve, the regulations do not further apportion the CDQ reserves by gear.  Section 679.21(e)(1)(i) requires withholding of 7.5 percent of each PSC limit, with the exception of herring, as a PSQ reserve for the CDQ fisheries.  Sections 679.30 and 679.31 set forth the regulations governing the management of the CDQ and PSQ reserves.
        Pursuant to § 679.20(a)(5)(i)(A)(1), NMFS proposes a pollock ICA of 3.35 percent of the Bering Sea pollock TAC after subtraction of the 10 percent CDQ reserve.  This allowance is based on NMFS' examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 1999 through 2005.  During this 7-year period, the incidental catch of pollock ranged from a low of 2.7 percent in 2003 to a high of 5 percent in 1999, with a 7-year average of 3.5 percent.  Because these incidental percentages are contingent on the relative amounts of other groundfish TACs, NMFS will be better able to assess the ICA amount when the Council makes final ABC and TAC amount recommendations in December.  Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), NMFS proposes a pollock ICA of 1,600 mt for the AI subarea pollock after subtraction of the 10 percent CDQ directed fishing allowance.  This allowance is based on NMFS' examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2003 through 2005.  During this 3-year period, the incidental catch of pollock ranged from a low of 8 percent in 2005 to a high of 10 percent in 2003, with a 3-year average of 8 percent. 
        The regulations do not designate the remainder of the non-specified reserve by species or species group, and any amount of the reserve may be reapportioned to a target species or the “other species” category during the year, providing that such reapportionments do not result in overfishing (see § 679.20(b)(1)(ii)).
        Allocations of Pollock TAC Under the AFA
        Section 679.20(a)(5)(i)(A) requires that the pollock TAC apportioned to the Bering Sea subarea, after subtraction of 10 percent for the CDQ program and 3.35 percent for the ICA, be allocated as a directed fishing allowance (DFA) as follows:   50 percent to the inshore sector, 40 percent to the catcher/processor sector, and 10 percent to the mothership sector.  In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20-June 10) and 60 percent of the DFA is allocated to the B season (June 10-November 1).  In October 2006, the State's Board of Fish adopted a proposal for a 3,000 mt pollock fishery in State waters of the AI subarea.  However, this action by the State does not require a downward adjustment of the federal AI subarea pollock TAC because the combined TAC and GHL (22,000 mt) are less than the proposed ABC of 29,400 mt.  The AI directed pollock fishery allocation to the Aleut Corporation is the amount of pollock remaining in the AI subarea after subtracting 1,900 mt for the CDQ DFA (10 percent) and 1,600 mt for the ICA.  In the AI subarea, 40 percent of the ABC is allocated to the A season and the remainder of the directed pollock fishery is allocated to the B season.  Table 2 lists these 2007 and 2008 proposed amounts.

        Section 679.20(a)(5)(i)(A)(4) also includes several specific requirements regarding pollock allocations.  First, 8.5 percent of the pollock allocated to the catcher/processor sector will be available for harvest by AFA catcher vessels with catcher/processor sector endorsements, unless the Regional Administrator receives a cooperative contract that provides for the distribution of harvest among AFA catcher/processors and AFA catcher vessels in a manner agreed to by all members.  Second, AFA catcher/processors not listed in the AFA are limited to harvesting not more than 0.5 percent of the pollock allocated to the catcher/processor sector.  Table 2 lists the 2007 and 2008 proposed allocations of pollock TAC.  Tables 8 through 11 list the AFA catcher/processor and catcher vessel harvesting sideboard limits.  In past years, the proposed harvest specifications included text and tables describing pollock allocations to the Bering Sea subarea inshore pollock cooperatives and open access sector.  These allocations are based on the submission of AFA inshore cooperative applications due to NMFS on December 1 of each calendar year.  Because AFA inshore cooperative applications for 2007 have not been submitted to NMFS, thereby preventing NMFS from calculating 2007 allocations, NMFS has not included inshore cooperative text and tables in these proposed harvest specifications.  NMFS will post AFA inshore cooperative allocations on the Alaska Region website at http://www.fakr.noaa.gov when they become available in December 2006.
        Table 2 also lists proposed seasonal apportionments of pollock and harvest limits within the Steller Sea Lion Conservation Area (SCA).  The harvest of pollock within the SCA, as defined at § 679.22(a)(7)(vii), is limited to 28 percent of the DFA until April 1.  The remaining 12 percent of the 40 percent of the annual DFA allocated to the A season may be taken outside the SCA before April 1 or inside the SCA after April 1.  If less than 28 percent of the annual DFA is taken inside the SCA before April 1, the remainder will be available to be taken inside the SCA after April 1.  The A season pollock SCA harvest limit will be apportioned to each sector in proportion to each sector's allocated percentage of the DFA.  Table 2 lists by sector these 2007 and 2008 proposed amounts.
        
        
          TABLE 2 - 2007 AND 2008 PROPOSED ALLOCATIONS OF POLLOCK TACS TO THE DIRECTED POLLOCK FISHERIES AND TO THE CDQ DIRECTED FISHING ALLOWANCES (DFA)1
          
          [Amounts are in metric tons]
          
            Area and sector
            2007 allocations
            2007 A season1
            
            A season DFA
            SCA harvest limit2
            
            2007 B season1
            
            B season DFA
            2008 allocations
            2008 A season1
            
            A season DFA
            SCA harvest limit2
            
            2008 B season
            B season DFA
          
          
            Bering Sea subarea
             1,419,800
            n/a
            n/a
            n/a
            1,168,700
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            141,980
            56,792
            39,754
            85,188
            116,870
            46,748
            32,724
            70,122
          
          
            ICA1
            
            44,724
            n/a
            n/a
            n/a
            36,814
            n/a
            n/a
            n/a
          
          
            AFA Inshore
            616,548
            246,619
            172,633
            369,929
            507,508
            203,003
            142,102
            304,505
          
          
            AFA Catcher/Processors3
            
            493,239
            197,295
            138,107
            295,943
            406,006
            162,403
            113,682
            243,604
          
          
            Catch by C/Ps
            451,313
            180,525
            n/a
            270,788
            371,496
            148,598
            n/a
            222,898
          
          
            Catch by CVs3
            
            41,925
            16,770
            n/a
            25,155
            34,511
            13,804
            n/a
            20,706
          
          
            Unlisted C/P Limit4
            
            2,466
            986
            n/a
            1,480
            2,030
            812
            n/a
            1,218 
          
          
            AFA Motherships
            123,310
            49,324
            34,527
            73,986
            101,502
            40,601
            28,420
            60,901
          
          
            Excessive Harvesting Limit5
            
            215,792
            n/a
            n/a
            n/a
            177,628
            n/a
            n/a
            n/a
          
          
            Excessive Processing Limit6
            
            369,929
            n/a
            n/a
            n/a
            304,505
            n/a
            n/a
            n/a
          
          
            Total Bering Sea DFA
            1,419,800
            550,031
            385,021
            825,046
            1,168,700
            452,754
            316,928
            679,132
          
          
            Aleutian Islands subarea1
            
            19,000
            n/a
            n/a
            n/a
            19,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            1,900
            760
            n/a
            1,140
            1,900
            760
            n/a
            1,140
          
          
            ICA
            1,600
            800
            n/a
            800
            1,600
            800
            n/a
            800
          
          
            Aleut Corporation
            15,500
            10,200
            n/a
            5,300
            15,300
            10,500
            n/a
            5,300
          
          
            Bogoslof District ICA7
            
            10
            n/a
            n/a
            n/a
            11
            n/a
            n/a
            n/a
          
          
            1 Pursuant to § 679.20(a)(5)(i)(A), the annual Bering Sea subarea pollock TAC, after subtraction for the CDQ DFA (10 percent) and the ICA (3.35 percent), is allocated as a DFA as follows:  inshore component - 50 percent, catcher/processor component - 40 percent, and mothership component - 10 percent.  In the Bering Sea subarea, 40 percent of the DFA is allocated to the A season (January 20 June 10) and 60 percent of the DFA is allocated to the B season (June 10 November 1).  Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) and (ii), the annual AI pollock TAC, after subtracting first for the CDQ DFA (10 percent) and second the ICA (1,600 mt), is allocated to the Aleut Corporation for a directed pollock fishery.  In the AI subarea, the A season is allocated 40 percent of the ABC and the B season is allocated the remainder of the directed pollock fishery.
          
            2 In the Bering Sea subarea, no more than 28 percent of each sector's annual DFA may be taken from the SCA before April 1.  The remaining 12 percent of the annual DFA allocated to the A season may be taken outside of the SCA before April 1 or inside the SCA after April 1.  If 28 percent of the annual DFA is not taken inside the SCA before April 1, the remainder is available to be taken inside the SCA after April 1.
          
            3 Pursuant to § 679.20(a)(5)(i)(A)(4), not less than 8.5 percent of the DFA allocated to listed catcher/processors shall be available for harvest only by eligible catcher vessels delivering to listed catcher/processors.
          
            4 Pursuant to § 679.20(a)(5)(i)(A)(4)(iii), the AFA unlisted catcher/processors are limited to harvesting not more than 0.5 percent of the catcher/processors sector's allocation of pollock.
          
            5 Pursuant to § 679.20(a)(5)(i)(A)(6) NMFS establishes an excessive harvesting share limit equal to 17.5 percent of the sum of the pollock DFAs not including CDQ.
          
            6 Pursuant to § 679.20(a)(5)(i)(A)(7) NMFS establishes an excessive processing share limit equal to 30.0 percent of the sum of the pollock DFAs not including CDQ.
          
            7 The Bogoslof District is closed by the proposed harvest specifications to directed fishing for pollock.  The amounts specified are for incidental catch only, and are not apportioned by season or sector.
        
        Allocation of the Atka Mackerel TAC
        Pursuant to § 679.20(a)(8)(i), up to 2 percent of the Eastern Aleutian District and the Bering Sea subarea Atka mackerel ITAC may be allocated to jig gear.  The amount of this allocation is determined annually by the Council based on several criteria, including the anticipated harvest capacity of the jig gear fleet.  The Council recommended and NMFS proposes that 1 percent of the Atka mackerel ITAC in the Eastern Aleutian District and the Bering Sea subarea be allocated to jig gear in 2007 and 2008.  Based on the proposed 2007 ITAC of 6,375 mt, the jig gear allocation would be 64 mt for 2007.  Based on the proposed 2008 ITAC of 10,975 mt, the jig gear allocation would be 110 mt for 2008.
        Section 679.20(a)(8)(ii)(A) apportions the Atka mackerel ITAC into two equal seasonal allowances.  After subtraction of the jig gear allocation, the first allowance is made available for directed fishing from January 1 (January 20 for trawl gear) to April 15 (A season), and the second seasonal allowance is made available from September 1 to November 1 (B season; Table 3).
        Pursuant to § 679.20(a)(8)(ii)(C)(1), the Regional Administrator proposes a harvest limit area (HLA) limit of no more than 60 percent of the seasonal TAC for the Western and Central Aleutian Districts.  A lottery system is used for the HLA Atka mackerel directed fisheries to reduce the amount of daily catch in the HLA by about half and to disperse the fishery over two districts (see § 679.20(a)(8)(iii)).
        
        
          TABLE 3 - 2007 AND 2008 PROPOSED SEASONAL AND SPATIAL ALLOWANCES, GEAR SHARES, AND CDQ RESERVE OF THE BSAI ATKA MACKEREL TAC1
          
          [Amounts are in metric tons]
          
            Subarea and component
            2007 TAC
            2007 CDQ reserve
            2007 CDQ reserve HLA limit4
            
            2007 ITAC
            2007 Seasonal allowances2
            
            A season3
            
            Total
            HLA limit4
            
            B season3
            
            Total
            HLA limit4
            
          
          
            Western Aleutian District
            16,782
            1,259
            755
            14,265
            7,132
            4,279
            7,132
            4,279
          
          
            Central Aleutian District
            38,718
            2,904
            1,742
            32,910
            16,455
            9,873
            16,455
            9,873
          
          
            EAI/BS subarea5
            
            7,500
            563
            n/a
            6,375
            n/a
            n/a
            n/a
            n/a
          
          
            Jig (1%)6
            
            n/a
            n/a
            n/a
            64
            n/a
            n/a
            n/a
            n/a
          
          
            Other gear (99%)
            n/a
            n/a
            n/a
            6,311
            3,156
            n/a
            3,156
            n/a
          
          
            Total
            63,000
            4,726
            n/a
            53,550
            26,743
            n/a
            26,743
            n/a
          
        
        
          
            Subarea and component
            2008 TAC
            2008 CDQ reserve
            2008 CDQ reserve HLA limit4
            
            2008 ITAC
            2008 Seasonal allowances2
            
            A season3
            
            Total
            HLA limit4
            
            B season3
            
            Total
            HLA limit4
            
          
          
            Western Aleutian District
            24,481
            1,836
            1,102
            20,809
            10,404
            6,243
            10,404
            6,243
          
          
            Central Aleutian District
            27,728
            2,080
            1,248
            23,569
            11,784
            7,071
            11,784
            7,071
          
          
            EAI/BS subarea5
            
            12,891
            967
            n/a
            10,957
            n/a
            n/a
            n/a
            n/a
          
          
            Jig (1%)6
            
            n/a
            n/a
            n/a
            110
            n/a
            n/a
            n/a
            n/a
          
          
            Other gear (99%)
            n/a
            n/a
            n/a
            10,848
            5,424
            n/a
            5,424
            n/a
          
          
            Total
            65,100
            4,883
            n/a
            55,335
            27,612
            n/a
            27,612
            n/a
          
          
            1 Regulations at §§ 679.20(a)(8)(ii) and 679.22(a) establish temporal and spatial limitations for the Atka mackerel fishery.
          
            2 The seasonal allowances of Atka mackerel are 50 percent in the A season and 50 percent in the B season.
          
            3 The A season is January 1 (January 20 for trawl gear) to April 15 and the B season is September 1 to November 1.
          
            4 Harvest Limit Area (HLA) limit refers to the amount of each seasonal allowance that is available for fishing inside the HLA (see § 679.2).  In 2007 and 2008, 60 percent of each seasonal allowance is available for fishing inside the HLA in the Western and Central Aleutian Districts.
          
            5 Eastern Aleutian District and the Bering Sea subarea.
          
            6 Regulations at § 679.20(a)(8)(i) require that up to 2 percent of the Eastern Aleutian District and the Bering Sea subarea ITAC be allocated to jig gear.  The proposed amount of this allocation is 1 percent.  The jig gear allocation is not apportioned by season.
        
        Allocation of the Pacific Cod TAC
        Pursuant to § 679.20(a)(7)(i)(A), 2 percent of the Pacific cod ITAC is allocated to vessels using jig gear, 51 percent to vessels using hook-and-line or pot gear, and 47 percent to vessels using trawl gear.  Section 679.20(a)(7)(i)(B) further allocates the portion of the Pacific cod ITAC allocated to trawl gear as 50 percent to catcher vessels and 50 percent to catcher/processors.  Section 679.20(a)(7)(i)(C)(1) sets aside a portion of the Pacific cod ITAC allocated to hook-and-line or pot gear as an ICA of Pacific cod in directed fisheries for groundfish using these gear types.  The Regional Administrator proposes an ICA of 500 mt for 2007 and 2008 based on anticipated incidental catch in these fisheries.  The remainder of the Pacific cod ITAC is further allocated to vessels using hook-and-line or pot gear as the following DFAs:   80 percent to hook-and-line catcher/processors, 0.3 percent to hook-and-line catcher vessels, 3.3 percent to pot catcher/processors, 15 percent to pot catcher vessels, and 1.4 percent to catcher vessels under 60 feet (18.3 m) length overall (LOA) using hook-and-line or pot gear.
        Due to concerns about the potential impact of the Pacific cod fishery on Steller sea lions and their critical habitat, the Pacific cod ITAC is apportioned into seasonal allowances to disperse the Pacific cod fisheries over the fishing year (see §§ 679.20(a)(7)(iii)(A) and 679.23(e)(5)).  For pot and most hook-and-line gear, the first seasonal allowance of 60 percent of the ITAC is made available for directed fishing from January 1 to June 10, and the second seasonal allowance of 40 percent of the ITAC is made available from June 10 (September 1 for pot gear) to December 31.  No seasonal harvest constraints are imposed on the Pacific cod fishery by catcher vessels less than 60 feet (18.3 m) LOA using hook-and-line or pot gear.  For trawl gear, the first season is January 20 to April 1 and is allocated 60 percent of the ITAC.  The second season, April 1 to June 10, and the third season, June 10 to November 1, are each allocated 20 percent of the ITAC.  The trawl catcher vessel allocation is further allocated as 70 percent in the first season, 10 percent in the second season, and 20 percent in the third season.  The trawl catcher/processor allocation is allocated 50 percent in the first season, 30 percent in the second season, and 20 percent in the third season.  For jig gear, the first and third seasonal allowances are each allocated 40 percent of the ITAC and the second seasonal allowance is allocated 20 percent of the ITAC.  Table 4 lists the 2007 and 2008 proposed allocations and seasonal apportionments of the Pacific cod ITAC.  In accordance with § 679.20(a)(7)(ii)(D) and (a)(7)(iii)(B), any unused portion of a seasonal Pacific cod allowance will become available at the beginning of the next seasonal allowance.
        
        
          TABLE 4 - 2007 AND 2008 PROPOSED GEAR SHARES AND SEASONAL ALLOWANCES OF THE BSAI PACIFIC COD ITAC
          [Amounts are in metric tons]
          
            Gear sector
            Percent
            2007 Share of gear sector total
            2007 Subtotal percentages for gear sectors
            2007 Share of gear sector total
            2007 Seasonal apportionment1
            
            Date
            Amount
            2008 Share of gear sector total
            2008 Subtotal percentages for gear sectors
            2008 Share of gear sector total
            2008 Seasonal apportionment1
            
            Date
            Amount
          
          
            Total hook-and-line/pot gear
            51
            73,463
            n/a
            n/a
            n/a
            n/a
            60,205
            n/a
            n/a
            n/a
            n/a
          
          
            Hook-and-line/pot ICA
            n/a
            n/a
            n/a
            500
            n/a
            n/a
            n/a
            n/a
            500
            n/a
            n/a
          
          
            Hook-and-line/pot sub-total 
            n/a
            72,963
            n/a
            n/a
            n/a
            n/a
            59,705
            n/a
            n/a
            n/a
            n/a
          
          
            Hook-and-line C/P
            n/a
            n/a
            80
            58,370
            Jan 1-Jun 10Jun 10-Dec 31
            
            35,02223,348
            
            n/a
            80
            47,764
            Jan 1-Jun 10Jun 10-Dec 31
            
            28,65819,106
            
          
          
            Hook-and-line CV
            n/a
            n/a
            0.3
            219
            Jan 1-Jun 10Jun 10-Dec 31
            
            13188
            
            n/a
            0.3
            179
            Jan 1-Jun 10Jun 10-Dec 31
            
            10772
            
          
          
            Pot C/P
            n/a
            n/a
            3.3
            2,408
            Jan 1-Jun 10Sept 1-Dec 31
            
            1,445963
            
            n/a
            3.3
            1,970
            Jan 1-Jun 10Sept 1-Dec 31
            
            1,182788
            
          
          
            Pot CV
            n/a
            n/a
            15
            10,944
            Jan 1-Jun 10Sept 1-Dec 31
            
            6,5674,377
            
            n/a
            15
            8,956
            Jan 1-Jun 10Sept 1-Dec 31
            
            5,3733,582
            
          
          
            CV < 60 feet LOA using Hook-and-line or Pot gear
            n/a
            n/a
            1.4
            1,021
            n/a
            n/a
            n/a
            1.4
            836
            n/a
            n/a
          
          
            Total Trawl Gear
            47
            67,701
            n/a
            n/a
            n/a
            n/a
            55,483
            n/a
            n/a
            n/a
            n/a
          
          
            Trawl CV
             
             
            50
            33,851
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            23,6953,385
              6,771
            
             
            50
            27,742
            Jan 20-Apr1Apr 1-Jun 10
              Jun 10-Nov 1
            
            19,4192,774
              5,549
            
          
          
            Trawl CP
             
             
            50
            33,851
            Jan 20-Apr 1Apr 1- Jun 10
              Jun 10-Nov 1
            
            16,92510,155
              6,771
            
             
            50
            27,742
            Jan 20-Apr 1Apr 1- Jun 10
              Jun 10-Nov 1
            
            13,8718,322
              5,549
            
          
          
            Jig
            2
            2,881
            n/a
            n/a
            Jan 1-Apr 30Apr 30-Aug 31
              Aug 31-Dec 31
            
            1,153576
              1,152
            
            2,361
            n/a
            n/a
            Jan 1-Apr 30Apr 30-Aug 31
              Aug 31-Dec 31
            
            945472
              944
            
          
          
            Total
            100
            144,045
            n/a
            n/a
            n/a
            n/a
            118,049
            n/a
            n/a
            n/a
            n/a
          
          
            1 For most non-trawl gear the first season is allocated 60 percent of the ITAC and the second season is allocated 40 percent of the ITAC.  For jig gear, the first and third seasons are each allocated 40 percent of the ITAC and the second season is allocated 20 percent of the ITAC.  No seasonal harvest constraints are imposed for the Pacific cod fishery by catcher vessels less than 60 feet (18.3 m) LOA using hook-and-line or pot gear.  For trawl gear, the first season is allocated 60 percent of the ITAC and the second and third seasons are each allocated 20 percent of the ITAC.  The trawl catcher vessels' allocation is further allocated as 70 percent in the first season, 10 percent in the second season and 20 percent in the third season.  The trawl catcher/processors' allocation is allocated 50 percent in the first season, 30 percent in the second season and 20 percent in the third season.  Any unused portion of a seasonal Pacific cod allowance will be reapportioned to the next seasonal allowance.
        
        
        Sablefish Gear Allocation
         Sections 679.20(a)(4)(iii) and (iv) require the allocation of sablefish TACs for the Bering Sea and AI subareas between trawl gear and hook-and-line or pot gear.  Gear allocations of the TACs for the Bering Sea subarea are 50 percent for trawl gear and 50 percent for hook-and-line or pot gear and for the AI subarea are 25 percent for trawl gear and 75 percent for hook-and-line or pot gear.  Section 679.20(b)(1)(iii)(B) requires apportionment of 20 percent of the hook-and-line and pot gear allocation of sablefish to the CDQ reserve.  The Council recommended that only trawl sablefish TAC be established biennially.  The harvest specifications for the hook-and-line gear and pot gear sablefish Individual Fishing Quota (IFQ) fisheries will be limited to the 2007 fishing year to ensure those fisheries are conducted concurrent with the halibut IFQ fishery.  Concurrent sablefish and halibut IFQ fisheries would reduce the potential for discards of halibut and sablefish in those fisheries.  The sablefish IFQ fisheries would remain closed at the beginning of each fishing year until the final harvest specifications for the sablefish IFQ fisheries are in effect.  Table 5 lists the 2007 and 2008 proposed gear allocations of the sablefish TAC and CDQ reserve amounts.
        
          TABLE 5 - 2007 AND 2008 PROPOSED GEAR SHARES AND CDQ RESERVE OF BSAI SABLEFISH TACS
          [Amounts are in metric tons]
          
            Subarea and gear
            Percent of TAC
            2007 Share of TAC
            2007 ITAC1
            
            2007 CDQ reserve
            2008 Share of TAC
            2008 ITAC
            2008 CDQ reserve
          
          
            Bering SeaTrawl
              Hook-and-line/pot gear2
              
            
             50
              50
            
             1,290
              1,290
            
             1,097
              n/a
            
             0
              258
            
             1,120
              n/a
            
             952
              n/a
            
             0
              n/a
            
          
          
            TOTAL
            100
            2,580
            1,097
            258
            2,240
            952
            0
          
          
            Aleutian IslandsTrawl
              Hook-and-line/pot gear2
              
            
             25
              75
            
             655
              1,965
            
             557
              n/a
            
             0
              393
            
             565
              n/a
            
             480
              n/a
            
             0
              n/a
            
          
          
            TOTAL
            100
            2,620
            557
            393
            2,260
            480
            0
          
          
            1 Except for the sablefish hook-and-line or pot gear allocation, 15 percent of TAC is apportioned to the reserve.  The ITAC is the remainder of the TAC after the subtraction of these reserves.
          
            2 For the portion of the sablefish TAC allocated to vessels using hook-and-line or pot gear, 20 percent of the allocated TAC is reserved for use by CDQ participants.  Regulations in § 679.20(b)(1) do not provide for the establishment of an ITAC for sablefish allocated to hook-and-line or pot gear.
        
        Allocation of PSC Limits for Halibut, Crab, Salmon, and Herring
        Section 679.21(e) sets forth the BSAI PSC limits.  Pursuant to § 679.21(e)(1)(v) and (e)(2)(i) the BSAI halibut mortality limits are 3,675 mt for trawl fisheries and 900 mt for the non-trawl fisheries.  Section 679.21(e)(1)(i) allocates 7.5 percent of these halibut mortality limits as the proposed PSQ reserve for use by the groundfish CDQ program.  Section 679.21(e)(1)(vii) specifies 29,000 fish as the 2007 and 2008 proposed Chinook salmon PSC limit for the Bering Sea subarea pollock fishery.  Section 679.21(e)(1)(i) allocates 7.5 percent, or 2,175 Chinook salmon, as the proposed PSQ for the CDQ program and allocates the remaining 26,825 Chinook salmon to the non-CDQ fisheries.  Section 679.21(e)(1)(ix) specifies 700 fish as the 2007 and 2008 proposed Chinook salmon PSC limit for the AI subarea pollock fishery.  Section 679.21(e)(1)(i) allocates 7.5 percent, or 53 Chinook salmon, as the proposed AI subarea PSQ for the CDQ program and allocates the remaining 647 Chinook salmon to the non-CDQ fisheries.  Section 679.21(e)(1)(viii) specifies 42,000 fish as the 2007 and 2008 proposed non-Chinook salmon PSC limit.  Section 679.21(e)(1)(i) allocates 7.5 percent, or 3,150 non-Chinook salmon, as the proposed PSQ for the CDQ program and allocates the remaining 38,850 non-Chinook salmon to the non-CDQ fisheries. 
        PSC limits for crab and herring are specified annually based on abundance and spawning biomass.  Due to the lack of new information in October 2006 regarding PSC limits and apportionments, the Council recommended and NMFS proposes using the crab and herring 2006 and 2007 PSC limits and apportionments for the proposed 2007 and 2008 limits and apportionments.  The Council will reconsider these amounts in December 2006, based on recommendations by the Plan Team and the SSC.
        The red king crab mature female abundance is estimated from the 2004 survey data at 35.4 million crabs and the effective spawning biomass is estimated at 61.9 million pounds (28,077 mt).  Based on the criteria set out at § 679.21(e)(1)(ii), the 2007 and 2008 proposed PSC limit of red king crab in Zone 1 for trawl gear is 197,000 animals.  This limit results from the mature female abundance being above 8.4 million king crabs and of the effective spawning biomass estimate being greater than 55 million pounds (24,948 mt).
        Section 679.21(e)(3)(ii)(B) establishes criteria under which NMFS must specify an annual red king crab bycatch limit for the Red King Crab Savings Subarea (RKCSS).  The regulations limit the RKCSS to up to 35 percent of the trawl bycatch allowance specified for the rock sole/flathead sole/“other flatfish” fishery category based on the need to optimize the groundfish harvest relative to red king crab bycatch.  The Council recommended, and NMFS proposes, a red king crab bycatch limit equal to 35 percent of the trawl bycatch allowance specified for the rock sole/flathead sole/“other flatfish” fishery category within the RKCSS.
        Based on 2004 survey data, Tanner crab (Chionoecetes bairdi) abundance is estimated at 437.41 million crabs.  Given the criteria set out at § 679.21(e)(1)(iii), the 2007 and 2008 proposed C. bairdi crab PSC limit for trawl gear is 980,000 animals in Zone 1 and 2,970,000 animals in Zone 2.  These limits result from the C. bairdi crab abundance estimate of over 400 million crabs.

        Pursuant to § 679.21(e)(1)(iv), the PSC limit for snow crab (C. opilio) is based on total abundance as indicated by the NMFS annual bottom trawl survey.  The C. opilio crab PSC limit is set at 0.1133 percent of the Bering Sea abundance index.  Based on the 2004 survey estimate of 4.421 billion crabs, the calculated limit is 5,008,993 animals.  Pursuant to § 679.21(e)(1)(iv)(A), the 2007 and 2008 proposed C. opilio crab PSC limit is 4,858,993 animals (5,008,993 animals minus 150,000 animals).
        Pursuant to § 679.21(e)(1)(i), 7.5 percent of each PSC limit specified for crab is allocated as a PSQ reserve for use by the groundfish CDQ program. 
        Pursuant to § 679.21(e)(1)(vi), the proposed PSC limit of Pacific herring caught while conducting any trawl operation for groundfish in the BSAI is 1 percent of the annual eastern Bering Sea herring biomass.  The best estimate of 2006 and 2007 herring biomass is 201,180 mt.  This amount was derived using 2005 survey data and an age-structured biomass projection model developed by the Alaska Department of Fish and Game.  Therefore, the proposed herring PSC limit for 2007 and 2008 is 2,012 mt.
        Section 679.21(e)(3) requires the apportionment of each trawl PSC limit into PSC bycatch allowances for seven specified fishery categories.  Section 679.21(e)(4)(ii) authorizes the apportionment of the non-trawl halibut PSC limit into PSC bycatch allowances for five fishery categories.  Table 6 lists the proposed fishery bycatch allowances for the trawl and non-trawl fisheries.
        Section 679.21(e)(4)(ii) authorizes the exemption of specified non-trawl fisheries from the halibut PSC limit.  As in past years, NMFS, after consultation with the Council, proposes to exempt pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from halibut bycatch restrictions because (1) the pot gear fisheries have low halibut bycatch mortality, (2) halibut mortality for the jig gear fleet is assumed to be negligible although it cannot be estimated because these vessels do not carry observers, and (3) the sablefish and halibut IFQ fisheries have low halibut bycatch mortality because the IFQ program (subpart D of 50 CFR part 679) requires legal-sized halibut to be retained by vessels using hook-and-line gear if a halibut IFQ permit holder or a hired master is aboard and is holding unused halibut IFQ.  In 2006, total groundfish catch for the pot gear fishery in the BSAI was approximately 19,721 mt, with an associated halibut bycatch mortality of about 5 mt.  The 2006 groundfish jig gear fishery harvested about 84 mt of groundfish.  Most vessels in the jig gear fleet are less than 60 ft (18.3 m) LOA and are exempt from observer coverage requirements.  As a result, observer data are not available on halibut bycatch in the jig gear fishery.  However, a negligible amount of halibut bycatch mortality is assumed because of the selective nature of jig gear and the likelihood that halibut caught with jig gear have a high survival rate when released.
        Section 679.21(e)(5) authorizes NMFS, after consultation with the Council, to establish seasonal apportionments of PSC amounts in order to maximize the ability of the fleet to harvest the available groundfish TAC and to minimize bycatch.  The factors to be considered are:   (1) seasonal distribution of prohibited species, (2) seasonal distribution of target groundfish species, (3) PSC bycatch needs on a seasonal basis relevant to prohibited species biomass, (4) expected variations in bycatch rates throughout the year, (5) expected start of fishing effort, and (6) economic effects of seasonal PSC apportionments on industry sectors.  The final 2006 and 2007 harvest specifications (71 FR 10894, March 3, 2006) summarized the Council and NMFS' findings with respect to each of these FMP considerations.  The Council and NMFS' findings for 2007 and 2008 are unchanged from 2006.  NMFS proposes the Council's recommendations listed in Table 6.
        
          TABLE 6 - 2007 AND 2008 PROPOSED PROHIBITED SPECIES BYCATCH ALLOWANCES FOR THE BSAI TRAWL AND NON-TRAWL FISHERIES
          
            Trawl fisheries
            Prohibited species and zone
            Halibut mortality (mt) BSAI
            Herring (mt) BSAI
            Red King Crab (animals) Zone 11
            
            C. opilio (animals) COBLZ1
            
            C. bairdi (animals)
            Zone 11
            
            Zone 21
            
          
          
            Yellowfin sole
            886
            183
            33,843
            3,101,915
            340,844
            1,788,459
          
          
            January 20 - April 1
            262
            .......
            .......
            .......
            .......
            .......
          
          
            April 1 - May 21
            195
            .......
            .......
            .......
            .......
            .......
          
          
            May 21 - July 1
            49
            .......
            .......
            .......
            .......
            .......
          
          
            July 1 - December 31
            380
            .......
            .......
            .......
            .......
            .......
          
          
            Rock sole/other flat/flathead sole2,6
            
            779
            27
            121,413
            1,082,528
            365,320
            596,154
          
          
            January 20 - April 1
            448
            .......
            .......
            .......
            .......
            .......
          
          
            April 1 - July 1
            164
            .......
            .......
            .......
            .......
            .......
          
          
            July 1 - December 31
            167
            .......
            .......
            .......
            .......
            .......
          
          
            Turbot/arrowtooth/sablefish3
            
            .......
            12
            .......
            44,946
            .......
            .......
          
          
            Rockfish
            .......
            .......
            .......
            .......
            .......
            .......
          
          
            July 1 - December 31
            69
            10
            .......
            44,945
            .......
            10,988
          
          
            Pacific cod
            1,434
            27
            26,563
            139,331
            183,112
            324,176
          
          
            Midwater trawl pollock
            .......
            1,562
            .......
            .......
            .......
            .......
          
          
            Pollock/Atka mackerel/other4
            
            232
            192
            406
            80,903
            17,224
            27,473
          
          
            Red King Crab Savings Subarea6
            
            .......
            .......
            .......
            .......
            .......
            .......
          
          
            (non-pelagic trawl)
            .......
            .......
            42,495
            .......
            .......
            .......
          
          
            Total trawl PSC
            3,400
            2,012
            182,225
            4,494,569
            906,500
            2,747,250
          
          
            Non-trawl fisheries
          
          
            Pacific cod - Total
            775
             
             
             
             
             
          
          
            January 1 - June 10
            320
            .......
            .......
            .......
            .......
            .......
          
          
            June 10 - August 15
            0
            .......
            .......
            .......
            .......
            .......
          
          
            August 15 - December 31
            455
            .......
            .......
            .......
            .......
            .......
          
          
            Other non-trawl - Total
            58
             
             
             
             
             
          
          
            May 1 - December 31
            58
            .......
            .......
            .......
            .......
            .......
          
          
            
            Groundfish pot and jig
            exempt
             
             
             
             
             
          
          
            Sablefish hook-and-line
            exempt
             
             
             
             
             
          
          
            Total non-trawl PSC
            833
             
             
             
             
             
          
          
            PSQ reserve5
            
            342
            .......
            14,775
            364,424
            73,500
            222,750
          
          
            PSC grand total
            4,575
            2,012
            197,000
            4,858,993
            980,000
            2,970,000
          
          
            1 Refer to § 679.2 for definitions of areas.
          
            2 ″Other flatfish″ for PSC monitoring includes all flatfish species, except halibut (a prohibited species), Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
          
            3 Greenland turbot, arrowtooth flounder, and sablefish fishery category.
          
            4 Pollock other than pelagic trawl pollock, Atka mackerel, and ″other species″ fishery category.
          
            5 With the exception of herring, 7.5 percent of each PSC limit is allocated to the CDQ program as PSQ reserve.  The PSQ reserve is not allocated by fishery, gear, or season.
          
            6 In October 2006, the Council recommended that red king crab bycatch for trawl fisheries within the RKCSS be limited to 35 percent of the total allocation to the rock sole/flathead sole/″other flatfish″ fishery category (see § 679.21(e)(3)(ii)(B)).
        
        Halibut Discard Mortality Rates
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut bycatch rates, discard mortality rates (DMR), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached.  The DMRs are based on the best information available, including information contained in the annual SAFE report.

        The Council recommended and NMFS proposes that the halibut DMRs developed and recommended by staff of the International Pacific Halibut Commission (IPHC) for the 2007 and 2008 BSAI groundfish fisheries be used for monitoring the 2007 and 2008 proposed halibut bycatch allowances (see Table 7).  The BSAI DMRs proposed for 2007 and 2008 are revised from those used in 2006.  The IPHC developed these DMRs using the 10-year mean DMRs for the BSAI non-CDQ groundfish fisheries.  The IPHC will analyze observer data annually and recommend changes to the DMRs where a fishery DMR shows large variation from the mean.  The IPHC has been calculating DMRs for the CDQ fisheries since 1998, and a 10-year mean is not yet available.  Until 10 years of data from CDQ fishing has been collected, recommendations will be based on averaging all available data.  A copy of the document justifying these DMRs is available from the Council (see ADDRESSES) and will be discussed in Appendix A of the final 2006 SAFE report to be released November 2006.
        
          TABLE 7 - 2007 AND 2008 PROPOSED ASSUMED PACIFIC HALIBUT DISCARD MORTALITY RATES FOR THE BSAI FISHERIES
          
            Gear
            Fishery
            Halibut mortality (percent)
          
          
            Hook-and-line
            Greenland turbot
            13
          
          
             
            Other species 
            11
          
          
             
            Pacific cod 
            11
          
          
             
            Rockfish 
            17
          
          
            Trawl
            Atka mackerel
            76
          
          
             
            Flathead sole 
            70
          
          
             
            Greenland turbot
            70
          
          
             
            Non-pelagic pollock
            74
          
          
             
            Pelagic pollock
            88
          
          
             
            Other flatfish
            74
          
          
             
            Other species
            70
          
          
             
            Pacific cod
            70
          
          
             
            Rockfish
            76
          
          
             
            Rock sole
            80
          
          
             
            Sablefish
            75
          
          
             
            Yellowfin sole
            80
          
          
            Pot
            Other species
            7
          
          
             
            Pacific cod
            7
          
          
            CDQ trawl
            Atka mackerel
            86
          
          
             
            Flathead sole
            70
          
          
             
            Non-pelagic pollock
            85
          
          
             
            Pelagic pollock
            90
          
          
             
            Rockfish
            76
          
          
             
            Yellowfin sole
            86
          
          
            CDQ hook-and-line
            Greenland turbot
            13
          
          
             
            Pacific cod
            10
          
          
            CDQ pot
            Pacific cod
            7
          
          
            CDQ pot
            Sablefish
            34
          
        
        
        Amendment 68 Sideboards
        Section 802 of the Consolidated Appropriations Act of 2004 (Public Law 108-199; Section 802) grants NMFS specific statutory authority to manage the Central Gulf of Alaska rockfish fisheries.   The Council adopted a Central Gulf of Alaska Rockfish Pilot Program (Rockfish Program) to meet the requirements of Section 802 on June 6, 2005.  The elements of the Rockfish Program are discussed in detail in the proposed and final rules to Amendment 68 to the FMP for Groundfish of the GOA  (71 FR 33040, June 7, 2006 and 71 FR 67210, November 20, 2006).  The Council submitted Amendment 68 to NMFS and the Secretary approved it on August 11, 2006.  Based on the final rule for Amendment 68 (71 FR 67210, November 20, 2006), the final harvest specifications also will establish sideboard measures including prohibitions on catcher vessels fishing specific groundfish fisheries in the BSAI and limitations on fishing Pacific cod in the BSAI during July.  The basis for the fishing prohibitions and the BSAI catcher vessel Pacific cod sideboard limit is described in detail in the final rule for Amendment 68 (71 FR 67210, November 20, 2006).  The BSAI catcher vessel Pacific cod sideboard limit would be 0.0 mt, and this would effectively close directed fishing for BSAI Pacific cod in July for catcher vessels under the Rockfish Program sideboard limitations.
        Listed AFA Catcher/Processor Sideboard Limits
        According to § 679.64(a), the Regional Administrator will restrict the ability of listed AFA catcher/processors to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery.  The basis for these sideboard limits is described in detail in the final rule implementing major provisions of the AFA (67 FR 79692, December 30, 2002).  Table 8 lists the 2007 and 2008 proposed catcher/processor sideboard limits.
        All groundfish other than pollock that are caught by listed AFA catcher/processors, whether as targeted catch or incidental catch, will be deducted from the proposed sideboard limits in Table 8.  However, groundfish other than pollock that are delivered to listed catcher/processors by catcher vessels will not be deducted from the 2007 and 2008 proposed sideboard limits for the listed catcher/processors.
        
          TABLE 8 - 2007 AND 2008 PROPOSED LISTED BSAI AMERICAN FISHERIES ACT CATCHER/PROCESSOR GROUNDFISH SIDEBOARD LIMITS
          [Amounts are in metric tons]
          
            Target species
            Area
            1995 - 1997
            Retained catch
            Total catch
            Ratio of retained catch to total catch
            2007 Proposed ITAC available to trawl C/Ps
            2007 Proposed C/P sideboard limit
            2008 Proposed ITAC available to trawl C/Ps
            2008 Proposed C/P sideboard limit
          
          
            Pacific cod trawl
            BSAI
            12,424
            48,177
            0.258
            33,851
            8,734
            27,742
            7,157
          
          
            Sablefish trawl
            BS
            8
            497
            0.016
            1,097
            18
            952
            15
          
          
             
            AI
            0
            145
            0.000
            557
            0
            480
            0
          
          
            Atka mackerel
            Western Aleutian
             
             
             
             
             
             
             
          
          
             
            A season1
            
            n/a
            n/a
            0.200
            7,132
            1,426
            10,404
            2,081
          
          
             
            HLA limit2
            
            n/a
            n/a
            n/a
            4,279
            856
            6,242
            1,248
          
          
             
            B season1
            
            n/a
            n/a
            0.200
            7,132
            1,426
            10,404
            2,081
          
          
             
            HLA limit
            n/a
            n/a
            n/a
            4,279
            856
            6,242
            1,248
          
          
             
            Central Aleutian
             
             
             
             
             
             
             
          
          
             
            A season1
            
            n/a
            n/a
            0.115
            16,455
            1,892
            11,784
            1,355
          
          
             
            HLA limit
            n/a
            n/a
            n/a
            9,873
            1,135
            7,070
            813
          
          
             
            B season
            n/a
            n/a
            0.115
            16,455
            1,892
            11,784
            1,355
          
          
             
            HLA limit
            n/a
            n/a
            n/a
            9,873
            1,135
            7,070
            813
          
          
            Yellowfin sole
            BSAI
            100,192
            435,788
            0.230
            99,535
            22,893
            90,440
            20,801
          
          
            Rock sole
            BSAI
            6,317
            169,362
            0.037
            72,876
            2,696
            94,860
            3,510
          
          
            Greenland turbot
            BS
            121
            17,305
            0.007
            1,543
            11
            1,543
            11
          
          
             
            AI
            23
            4,987
            0.005
            693
            3
            693
            3
          
          
            Arrowtooth flounder
            BSAI
            76
            33,987
            0.002
            17,000
            34
            123,080
            246
          
          
            Flathead sole
            BSAI
            1,925
            52,755
            0.036
            18,700
            673
            44,370
            1,597
          
          
            Alaska plaice
            BSAI
            14
            9,438
            0.001
            27,200
            27
            110,191
            110
          
          
            Other flatfish
            BSAI
            3,058
            52,298
            0.058
            4,250
            247
            15,385
            892
          
          
            Pacific ocean perch
            BS
            12
            4,879
            0.002
            2,567
            5
            2,567
            5
          
          
             
            Western Aleutian
            54
            13,598
            0.004
            4,659
            19
            4,659
            19
          
          
             
            Central Aleutian
            3
            5,698
            0.001
            2,785
            3
            2,785
            3
          
          
             
            Eastern Aleutian
            125
            6,179
            0.020
            2,824
            56
            2,824
            56
          
          
            Northern rockfish
            BSAI
            91
            13,040
            0.007
            4,250
            30
            4,250
            30
          
          
            Shortraker rockfish
            BSAI
            50
            2,811
            0.018
            493
            9
            493
            9
          
          
            Rougheye rockfish
            BSAI
            50
            2,811
            0.018
            190
            3
            190
            3
          
          
            Other rockfish
            BS
            18
            621
            0.029
            689
            20
            689
            20
          
          
             
            AI
            22
            806
            0.027
            502
            14
            502
            14
          
          
            Squid
            BSAI
            73
            3,328
            0.022
            1,084
             24
            1,675
            37
          
          
            Other species
            BSAI
            553
            68,672
            0.008
            34,765
            278
            29,750
            238
          
          
            1 The seasonal apportionment of Atka mackerel in the open access fishery is 50 percent in the A season and 50 percent in the B season.  Listed AFA catcher/processors are limited to harvesting no more than zero in the Eastern Aleutian District and Bering Sea subarea, 20 percent of the annual TAC specified for the Western Aleutian District, and 11.5 percent of the annual TAC specified for the Central Aleutian District.
          
            2 Harvest Limit Area (HLA) limit refers to the amount of each seasonal allowance that is available for fishing inside the HLA (see § 679.2).  In 2007 and 2008, 60 percent of each seasonal allowance is available for fishing inside the HLA in the Western and Central Aleutian Districts.
        
        
        Section 679.64(a)(5) establishes a formula for PSC sideboard limits for listed AFA catcher/processors.  The basis for these sideboard limits is described in detail in the final rule implementing major provisions of the AFA (67 FR 79692, December 30, 2002).
        PSC species listed in Table 9 that are caught by listed AFA catcher/processors participating in any groundfish fishery other than pollock will accrue against the 2007 and 2008 proposed PSC sideboard limits for the listed AFA catcher/processors.  Section 679.21(e)(3)(v) authorizes NMFS to close directed fishing for groundfish other than pollock for listed AFA catcher/processors once a 2006 or 2007 proposed PSC sideboard limit listed in Table 9 is reached.
        Crab or halibut PSC caught by listed AFA catcher/processors while fishing for pollock will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/“other species” fishery categories according to regulations at § 679.21(e)(3)(iv).
        
          Table 9- 2007 and 2008 Proposed BSAI American Fisheries Act Listed catcher/Processor Prohibited Species Sideboard Limits1
          
          
            PSC Species
            1995 - 1997
            PSC
            Total PSC
            Ratio of PSC to total PSC
            2007 and 2008 Proposed PSC available to trawl vessels
            2007 and 2008 Proposed C/P sideboard limit
          
          
            Halibut mortality
            995
            11,325
            0.084
            3,400
            286
          
          
            Red king crab
            3,098
            473,750
            0.007
            182,225
            1,276
          
          
            
              C. opilio
            
            2,323,731
            15,139,178
            0.153
            4,494,569
            687,669
          
          
            
              C. bairdi
            
             
             
             
             
             
          
          
            Zone 12
            
            385,978
            2,750,000
            0.140
            906,500
            126,910
          
          
            Zone 22
            
            406,860
            8,100,000
            0.050
            2,747,2250
            137,363
          
          
            1Halibut mortality amounts are in metric tons.  Crab amounts are in numbers of animals.
          
            2Refer to  § 679.2 for definitions of areas.
        
        AFA Catcher Vessel Sideboard Limits
        Pursuant to § 679.64(b), the Regional Administrator restricts the ability of AFA catcher vessels to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the directed pollock fishery.  Section 679.64(b) establishes formulas for setting AFA catcher vessel groundfish and PSC sideboard limits for the BSAI.  The basis for these sideboard limits is described in detail in the final rule implementing major provisions of the AFA (67 FR 79692, December 30, 2002).  Tables 10 and 11 list the 2007 and 2008 proposed catcher vessel sideboard limits.
        All catch of groundfish sideboard species made by non-exempt AFA catcher vessels, whether as targeted catch or as incidental catch, will be deducted from the 2007 and 2008 proposed sideboard limits listed in Table 10.
        
          TABLE 10 - 2007 AND 2008 PROPOSED BSAI AMERICAN FISHERIES ACT CATCHER VESSEL SIDEBOARD LIMITS
          [Amounts are in metric tons]
          
            Species
            Fishery by area/season/ processor/gear
            Ratio of 1995-1997 AFA CV catch to 1995-1997 TAC
            2007 Proposed initial TAC
            2007 Proposed catcher vessel sideboard limits
            2008 Proposed initial TAC
            2008 Proposed catcher vessel sideboard limits
          
          
            Pacific cod
            BSAI
             
             
             
             
             
          
          
             
            Jig gear
            0.0000
            2,881
            0
            2,361
            0
          
          
             
            Hook-and-line CV
             
             
             
             
             
          
          
             
            Jan 1 - Jun 10
            0.0006
            131
            0
            107
            0
          
          
             
            Jun 10 - Dec 31
            0.0006
            88
            0
            72
            0
          
          
             
            Pot gear CV
             
             
             
             
             
          
          
             
            Jan 1 - Jun 10
            0.0006
            6,567
            4
            5,373
            3
          
          
             
            Sept 1 - Dec 31
            0.0006
            4,377
            3
            3,582
            2
          
          
             
            CV < 60 feet LOA
            0.0006
            1,021
            1
            836
            1
          
          
             
            using hook-and-line or pot gear
             
             
             
             
             
          
          
             
            Trawl gear CV
             
             
             
             
             
          
          
             
            Jan 20 - Apr 1
            0.8609
            23,695
            20,399
            19,419
            16,718
          
          
             
            Apr 1 - Jun 1
            0.8609
            3,385
            2,914
            2,774
            2,388
          
          
             
            Jun 10 - Nov 1
            0.8609
            6,771
            5,829
            5,549
             4,777
          
          
            Sablefish
            BS trawl gear
            0.0906
            1,097
            99
            952
            86
          
          
             
            AI trawl gear
            0.0645
            557
            36
            480
            31
          
          
            Atka mackerel
            Eastern Aleutian/BS
             
             
             
             
             
          
          
             
            Jig gear
            0.0031
            64
            0
            110
            0
          
          
             
            Other gear
             
             
             
             
             
          
          
             
            Jan 1 - Apr 15
            0.0032
            3,156
            10
            5,424
            17
          
          
             
            Sept 1 - Nov 1
            0.0032
            3,156
            10
            5,424
            17
          
          
             
            Central Aleutian
             
             
             
             
             
          
          
             
            Jan 1 - Apr 15
            0.0001
            16,455
            2
            11,784
            1
          
          
            
             
            HLA limit
            0.0001
            9,873
            1
            7,071
            1
          
          
             
            Sept 1 - Nov 1
            0.0001
            16,455
            2
            11,784
            1
          
          
             
            HLA limit
            0.0001
            9,873
            1
            7,071
            1
          
          
             
            Western Aleutian
             
             
             
             
             
          
          
             
            Jan 1 - Apr 15
            0.0000
            7,132
            0
            10,404
            0
          
          
             
            HLA limit
            n/a
            4,279
            0
            6,243
            0
          
          
             
            Sept 1 - Nov 1
            0.0000
            7,132
            0
            10,404
            0
          
          
             
            HLA limit
            n/a
            4,279
            0
            6,243
            0
          
          
            Yellowfin sole
            BSAI
            0.0647
            99,535
            6,440
            90,440
            5,851
          
          
            Rock sole
            BSAI
            0.0341
            72,876
            2,485
            94,860
            3,235
          
          
            Greenland Turbot
            BS
            0.0645
            1,543
            100
            1,543
            100
          
          
             
            AI
            0.0205
            693
            14
            693
            14
          
          
            Arrowtooth flounder
            BSAI
            0.0690
            17,000
            1,173
            123,080
            8,493
          
          
            Alaska plaice
            BSAI
            0.0441
            27,200
            1,200
            110,191
            4,859
          
          
            Other flatfish
            BSAI
            0.0441
            4,250
            187
            15,385
            678
          
          
            Pacific ocean perch
            BS
            0.1000
            2,567
            257
            2,567
            257
          
          
             
            Eastern Aleutian
            0.0077
            2,824
            22
            2,824
            22
          
          
             
            Central Aleutian
            0.0025
            2,785
            7
            2,785
            7
          
          
             
            Western Aleutian
            0.0000
            4,659
            0
            4,659
            0
          
          
            Northern rockfish
            BSAI
            0.0084
            4,250
            36
            4,250
            36
          
          
            Shortraker rockfish
            BSAI
            0.0037
            493
            2
            493
            2
          
          
            Rougheye rockfish
            BSAI
            0.0037
            190
            1
            190
            1
          
          
            Other rockfish
            BS
            0.0048
            689
            3
            689
            3
          
          
             
            AI
            0.0095
            502
            5
            502
            5
          
          
            Squid
            BSAI
            0.3827
            1,084
            415
            1,675
            641
          
          
            Other species
            BSAI
            0.0541
            34,765
            1,881
            29,750
            1,609
          
          
            Flathead Sole
            BS trawl gear
            0.0505
            17,000
            859
            43,010
            2,172
          
        
        Halibut and crab PSC listed in Table 11 that are caught by AFA catcher vessels participating in any groundfish fishery other than pollock will accrue against the 2007 and 2008 proposed PSC sideboard limits for the AFA catcher vessels.  Sections 679.21(d)(8) and (e)(3)(v) provide authority to close directed fishing for groundfish other than pollock for AFA catcher vessels once a 2007 and 2008 proposed PSC sideboard limit listed in Table 11 is reached.  The PSC caught by AFA catcher vessels while fishing for pollock in the BSAI will accrue against the bycatch allowances annually specified for either the midwater pollock or the pollock/Atka mackerel/“other species” fishery categories under regulations at § 679.21(e)(3)(iv).
        
          TABLE 11 - 2007 AND 2008 PROPOSED BSAI AMERICAN FISHERIES ACT CATCHER VESSEL PROHIBITED SPECIES CATCH SIDEBOARD LIMITS1
          
          
            PSC species
            Target fishery category2
            
            Ratio of 1995-1997 AFA catcher vessel groundfish retained catch to total retained catch
            2007 and 2008 Proposed PSC limit
            2007 and 2008 Proposed AFA catcher vessel PSC sideboard limit
          
          
            Halibut
            Pacific cod trawl
            0.6183
            1,434
            887
          
          
             
            Pacific cod hook-and-line or pot
            0.0022
            775
            2
          
          
             
            Yellowfin sole
             
             
             
          
          
             
            January 20-April 1
            0.1144
            262
            30
          
          
             
            April 1-May 21
            0.1144
            195
            22
          
          
             
            May 21-July 5
            0.1144
            49
            6
          
          
             
            July 5-December 31
            0.1144
            380
            43
          
          
             
            Rock sole/flathead sole/other flatfish5
            
             
             
             
          
          
             
            January 20-April 1
             0.2841
            448
            127
          
          
             
            April 1-July 5
            0.2841
            164
            47
          
          
             
            July 5-December 31
            0.2841
            167
            47
          
          
             
            Turbot/Arrowtooth/Sablefish
            0.2327
            0
            0
          
          
             
            Rockfish (July 1 - December 31)
            0.0245
            69
            2
          
          
             
            Pollock/Atka mackerel/other species
            0.0227
            232
            5
          
          
            Red King Crab
            Pacific cod
            0.6183
            26,563
            16,424
          
          
            Zone 14
            
            Yellowfin sole
            0.1144
            33,843
            3,872
          
          
             
            Rock sole/flathead sole/other flatfish5
            
            0.2841
            121,413
            34,493
          
          
            
             
            Pollock/Atka mackerel/other species
            0.0227
            406
            9
          
          
            C. opilio
            Pacific cod
            0.6183
            139,331
            86,148
          
          
            COBLZ3
            
            Yellowfin sole
            0.1144
            3,101,915
            354,859
          
          
             
            Rock sole/flathead sole/other flatfish5
            
            0.2841
            1,082,528
            307,546
          
          
             
            Pollock/Atka mackerel/other species
            0.0227
            80,903
            1,836
          
          
             
            Rockfish
            0.0245
            44,945
            1,101
          
          
             
            Turbot/Arrowtooth/Sablefishs
            0.2327
            44,946
            10,459
          
          
            C. bairdi
            Pacific cod
            0.6183
            183,112
            113,218
          
          
            Zone 13
            
            Yellowfin sole
            0.1144
            340,844
            38,993
          
          
             
            Rock sole/flathead sole/other flatfish5
            
            0.2841
            365,320
            103,787
          
          
             
            Pollock/Atka mackerel/other species
            0.0227
            17,224
            391
          
          
            C. bairdi
            Pacific cod
            0.6183
            324,176
            200,438
          
          
            Zone 23
            
            Yellowfin sole
            0.1144
            1,788,459
            204,600
          
          
             
            Rock sole/flathead sole/other flatfish5
            
            0.2841
            596,154
            169,367
          
          
             
            Pollock/Atka mackerel/other species
            0.0227
            27,473
            624
          
          
             
            Rockfish
            0.0245
            10,988
            269
          
          
            1 Halibut mortality amounts are in metric tons.  Crab amounts are in numbers of animals.
          
            2 Target fishery categories are defined in regulation at § 679.21(e)(3)(iv).
          
            3 Refer to § 679.2 for definitions of areas.
          
            4 In October 2006, the Council recommended that red king crab bycatch for trawl fisheries within the RKCSS be limited to 35 percent of the total allocation to the rock sole/flathead sole/″other flatfish″ fishery category (see § 679.21(e)(3)(ii)(B)).
          
            5 ″Other flatfish″ for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), Greenland turbot, rock sole, yellowfin sole, and arrowtooth flounder.
        
        Classification
        NMFS has determined that the proposed specifications are consistent with the FMP and preliminarily determined that the proposed specifications are consistent with the MSA and other applicable laws.
        NMFS prepared a DEIS for this action; a notice of availability was published on September 8, 2006 (71 FR 53093).  The public comment period closed on October 23, 2006.  The DEIS analyzes the environmental consequences of the proposed action and its alternatives on resources in the action area.  The DEIS found no significant environmental consequences from the proposed action or its alternatives, however, some impacts were unknown.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Order 12866.

        An initial regulatory flexibility analysis (IRFA) was prepared, as required by section 603 of the Regulatory Flexibility Act.  The IRFA describes the economic impact this proposed rule, if adopted, would have on small entities.  A description of the action, why it is being considered, and the legal basis for this action are contained at the beginning of this section in the preamble and in the SUMMARY section of the preamble.  A summary of the analysis follows.  A copy of this analysis is available from NMFS (see ADDRESSES). 
        The action under consideration is a harvest strategy to govern the catch of groundfish in the BSAI.  The preferred alternative is the status quo harvest strategy in which TACs fall within the range of ABCs recommended by the Council's Groundfish Plan Teams, and TACs recommended by the Council.  This action is taken in accordance with the FMP prepared by the Council pursuant to the MSA.
        The entities directly regulated by this action are those that harvest groundfish in the EEZ of the BSAI, and in parallel fisheries within State of Alaska waters.  These include entities operating catcher vessels and catcher-processor vessels within the action area, and entities receiving direct allocations of groundfish.  Catcher vessels and catcher processors were considered to be small entities if they had annual gross receipts, from all of their economic activities, and including the revenue of their affiliated operations, less than or equal to $4 million per year.  Data from 2004 was used because it was the most recent available.  CDQ groups receive direct allocations of groundfish, and these were considered to be small entities because they are non-profit entities.  The Aleut Corporation is not a small entity because it is a holding company which does not meet the SBA $6 million threshold for holding companies (13 CFR 121.201).
        The directly regulated small entities include approximately 810 small catcher vessels, fewer than 20 small catcher/processors, and six CDQ groups.  Estimates of first wholesale gross revenues for the BSAI non-CDQ and CDQ sectors were used as indices of the potential impacts of the alternative harvest strategies on small entities.  Revenues were projected to decline from 2006 levels in 2007 and 2008 under the preferred alternative due to declines in ABCs for economically key groundfish species.
        The new provisions in the MSA governing the CDQ Program may reduce the amount of sablefish available as incidental catch by CDQ trawl vessels and directed or incidental catch by CDQ fixed gear vessels.  The amounts of sablefish involved are expected to be relatively small, and may be under one percent of the annual first wholesale value of CDQ production.

        The preferred alternative (Alternative 2) was compared to four other alternatives.  These included Alternative 1, which would set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs would exceed the BSAI OY, in which case TACs would be limited to the OY.  Alternative 3 would set TACs to produce fishing rates equal to the most recent five-year average fishing rates.  Alternative 4 would set TACs to equal the lower bound of the BSAI OY range.  Alternative 5 would set TACs equal to zero.  Alternative 5 is the “no action” alternative.
        Alternatives 3, 4, and 5 were all associated with smaller levels for important fishery TACs than the preferred alternative.  Estimated total first wholesale gross revenues were used as an index of potential adverse impacts to small entities.  As a consequence of the lower TAC levels, Alternatives 3, 4 and 5 all had smaller values of these first wholesale revenue indices for both non-CDQ and CDQ sectors than Alternative 2.  Thus, Alternatives 3, 4 and 5 had greater adverse impacts on small entities.  Alternative 1 could have higher TAC levels than Alternative 2, if the sum of the Alternative 2 TACs were less than the BSAI optimum yield (OY) level.  However, Alternative 2 is expected to be associated with TACs that are equal to the statutory OY.  Therefore, Alternative 1 and Alternative 2 TACs are assumed to be equal to each other, and Alternative 1 is not expected to have greater net benefits than Alternative 2 in this instance.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.

        Adverse impacts on marine mammals resulting from fishing activities conducted under these harvest specifications are discussed in the DEIS (see ADDRESSES).
        
          
            Authority: 16 U.S.C. 773 et seq.; 1540(f); 1801 et seq.; 1851 note; and 3631 et seq.
          
        
        
          Dated: December 5, 2006.
          William T. Hogarth,
          Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. E6-21447 Filed 12-14-06; 8:45 am]
      BILLING CODE 3510-22-S
    
  